Citation Nr: 1505730	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  14-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disability manifested by bumps and/or spots on the bottom of the feet.

6.  Entitlement to service connection for a skin disability manifested by eczema and/or dermatitis.

7.  Entitlement to service connection for irritable bowel syndrome (IBS).

8.  Entitlement to service connection for hypertension.

9.  Entitlement to a compensable rating for a service-connected headache disorder.

10.  Entitlement to a compensable rating for service-connected pseudofolliculitis barbae (PFB).

11.  Entitlement to a rating in excess of 10 percent for service-connected esophagitis.

12.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from May 1993 to February 1994 and from August 2004 to December 2005.  He also had a period of active duty for training (ACDUTRA) from February 1992 to July 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2013, March 2014, and November 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2014 rating decision, the RO assigned an earlier effective date of October 31, 2013 for service-connected headache disorder, and changed the effective date for PFB to February 24, 2013 due to a clear and unmistakable error.  The Board notes that these changes did not affect any compensation benefits being paid.  In a November 2014 rating decision, the RO assigned a temporary 100 percent evaluation for hospitalization for PTSD, effective June 8, 2014 until August 31, 2014.  Accordingly, that period of time is not for consideration.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran's representative has suggested that the Veteran is unable to work due to his PTSD.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

Additionally, the Board notes that the Veteran initially provided an unsigned statement expressing disagreement with several issues on March 2014 rating decisions.  The RO requested that the Veteran submit a signed statement, which he subsequently did submit and which included additional matters the Veteran disagreed with.  The Board notes that it has taken jurisdiction over all issues that were specifically identified in the Veteran's notice of disagreement.  38 C.F.R. § 20.201. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for tinnitus, a skin disability manifested by bumps and/or spots on the bottom of the feet, a skin disability manifested by eczema and/or dermatitis, IBS, and hypertension, the matter of the rating for PTSD, and the matter of entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral hearing loss disability for VA compensation purposes.

2.  It is not shown that the Veteran has, or during the pendency off the claim has had, a diagnosis of erectile dysfunction. 

3.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of bilateral pes planus.

4.  At no time during the appeal period has the Veteran's service-connected headache disorder been shown to have been manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.

5.  At no time during the appeal period has the Veteran's service-connected PFB been productive of any significant functional effects; the percent of exposed areas affected was less than 5 percent; and the percent of total body area affected was less than 5 percent.  No more than topical therapy was required.

6.  At no time during the appeal period has the Veteran's service-connected esophagitis been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A.       §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).  

2.  Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  A compensable rating is not warranted for the Veteran's headache disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (Code) 8100 (2014).  

5.  A compensable rating is not warranted for the Veteran's PFB.  38 U.S.C.A.       §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Code 7806 (2014).  

6.  A rating in excess of 10 percent is not warranted for the Veteran's esophagitis. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114, Code 7346 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in November 2013 and February 2014, VA notified the Veteran of the information needed to substantiate and complete his claims for service connection for bilateral hearing loss, erectile dysfunction, and bilateral pes planus, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.

Regarding his claims for increased ratings for PFB, headaches, and esophagitis, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  October 2013, November 2013, and December 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  

He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO did not arrange for a VA examination or secure a medical opinion with respect to the claims for service connection.  Absent any competent (medical) evidence suggesting that the Veteran has current bilateral hearing loss, erectile dysfunction, and bilateral pes planus disabilities that may be related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The RO did arrange for VA examinations in October 2013 and March 2014 with respect to the claims for increase.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including SNHL, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Bilateral Hearing Loss

After a review of the evidence, the Board is unable to find that service connection for bilateral hearing loss is warranted because there is no demonstrated hearing loss disability as such is defined by 38 C.F.R. § 3.385.  The Board notes that although there may be some loss of hearing acuity in the Veteran's ears (specifically in the higher frequencies), for purposes of having a hearing loss disability for VA compensation purposes the audiological test results must be shown to satisfy         38 C.F.R. § 3.385.  The record as it stands simply does not show current hearing loss disability at any time during the period on appeal as defined in 38 C.F.R            § 3.385.  

The Board acknowledges the Veteran's lay statements that he has a hearing loss disability for VA purposes, however, diagnosing a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the evidence of record shows that the Veteran has never been diagnosed with a hearing loss disability for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  Should the Veteran's hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current hearing loss disability as defined by regulation, the appeal must be denied at this time.

Erectile Dysfunction and Bilateral Pes Planus

Following a review of the evidence, the Board is unable to find that service connection is warranted for either erectile dysfunction or bilateral pes planus disabilities because there is nothing to suggest that the Veteran has current diagnoses of erectile dysfunction and/or bilateral pes planus.  As noted above, evidence of a current disability in a service connection case is satisfied by evidence showing that the Veteran had such a disability at the time he filed a claim for compensation, or during the pendency of that claim.  Here, there is no evidence of a current erectile dysfunction and/or bilateral pes planus disabilities diagnosed during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  

The Board has considered the Veteran's lay statements that he has such disabilities, however, although he is competent to testify to symptoms, such as aches and pains, the diagnosis of erectile dysfunction or bilateral pes planus cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau, 492 F.3d at 1376-77.  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) erectile dysfunction and/or bilateral pes planus.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment were shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Headache Disorder

The Veteran's headaches disorder has been assigned a 0 percent rating under 38 C.F.R. § 4.124a, Code 8100 for the entire appeal period.  This Code provides for a 0 percent rating for headaches with less frequent attacks.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and a 50 percent rating for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

On November 2005 post-deployment health assessment, the Veteran denied headaches and reported being in "excellent" health.

A February 2014 record notes that the Veteran has a history of chronic or recurrent headaches, which prevent him from sleeping.  It was noted that the Veteran indicated his headaches feel like someone hit him in the head for 3-4 hours and then it goes away.  He reported blurred vision, but no memory loss.

On March 2014 VA headaches examination, the examiner diagnosed intermittent, brief head pain, relieved without treatment.  The Veteran reported drinking alcohol to sleep and says that he wakes up sometimes with a headache and about twice a week will get a sharp headache that lasts for 10-15 minutes (while working), and which terminate without treatment.  He stated that he does not believe his headaches are related to a hangover because they happen at work.  The examiner noted that the Veteran does not experience non-headache symptoms associated with headaches, and indicated that the duration of such headaches are 10-15 minutes (according to the Veteran).  The location of the typical head pain is the right side of his head, from back to front.  The Veteran stated that the headaches do not "bother him too much and he's learned to ignore [them]."  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain, but that he did have prostrating attacks of non-migraine pain occurring more frequently than once per month, but not very frequently.  The examiner noted that a November 2013 MRI showed no significant intracranial normality detected.

In May 2014, the Veteran was seen complaining of a morning headache at a level 7 out of 10.

A close review of the record found that the evidence does not show a headache disability picture that more nearly approximates the criteria for a 10 percent rating at any point in time during the appeal period.  Specifically, the evidence does not show that the Veteran has characteristic prostrating attacks.  In this regard, on March 2014 VA examination, the Veteran reported waking up with a headache about twice a week that lasts 10-15 minutes and terminates without treatment.  Such evidence is inconsistent with a disability picture of prostrating attacks of headaches.  The Board finds it particularly notable that the Veteran indicated he does not have to take medicine to alleviate his headaches.  The Board acknowledges that the VA examiner indicated that the Veteran has prostrating attacks of non-migraine pain occurring more frequently than once per month; however, the Board finds this is in conflict with the Veteran's own statements regarding the headaches he experiences, and specifically that he experiences occasional headaches of short duration that are relieved without medication.  The Board also has considered the February 2014 treatment record noting a history of chronic headaches that prevent him from sleeping and can last for 3-4 hours, but finds that this history is not corroborated by the evidence of record.  In fact, this medical history is contradicted by the Veteran's own description of his headaches which suggest a less severe disability picture and do not suggest or approximate prostrating headaches averaging one in 2 months that render him incapacitated.

For these reasons, the Board finds that the Veteran's headache disorder disability picture remains contemplated by the criteria for a 0 percent rating, and a compensable rating under Code 8100 is not warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the headaches that are not encompassed by the schedular criteria.  The Veteran's complaints of pain are encompassed by the criteria for the 0 percent rating now assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, such factors as marked interference with employment or hospitalizations for headaches are not alleged.

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected headache disorder.  On March 2014 VA examination, the examiner indicated that his headache disorder did not impact his ability to work.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

PFB

The Veteran's service connected PFB is currently rated 0 percent.  The specific diagnosis of PFB does not have its own diagnostic code; it is rated by analogy under Code 7813 (for dermatophytosis of the beard area), which provides for rating as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7805), or dermatitis (7806), depending upon the predominant disability.  The RO has determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's PFB as such.  See 38 C.F.R. § 4.20.

Code 7806 provides for rating dermatitis or eczema based on the percentage of the entire body or exposed areas affected or systemic therapy.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R.   § 4.118.

An August 1993 record notes PFB and that the Veteran was placed on a shaving profile.  In January 1994, the Veteran was found to have mild PFB.

On August 2004 pre-deployment health assessment, the Veteran reported "very good" health and no medical problems.  On September 2004 STR, the Veteran denied having any skin condition.  On November 2005 post-deployment health assessment, the Veteran reported being in "excellent" health.

On October 2013 VA skin diseases examination, PFB was diagnosed.  The examiner noted that the Veteran currently had flesh colored papules in the hair line of his neck, which did not appear infected or inflamed.  The Veteran reported developing bumps when he would shave in the military.  The examiner noted that his skin condition does not cause scarring or disfigurement of the head, face, or neck and that he does not have any benign or malignant skin neoplasms or systemic manifestations due to any skin disease.  It was also noted that he has not been treated with oral or topical medications in the past 12 months for a skin condition and has not had any treatment, procedures, or debilitating (or non-debilitating) episodes due to skin conditions in the past 12 months.  A physical examination found that his skin condition covered less than 5 percent of the total body area and less than 5 percent of the exposed area.

A November 2013 record notes that the Veteran reported a rash on his face when he shaves and pigmentation in that same area.  The assessment was chronic PFB with post-inflammatory hyperpigmentation involving the beard region of the face and neck.  Topical medication was prescribed and the Veteran was counseled on proper shaving technique.

At no time during the course of the appeal was the total area of the Veteran's body affected by PFB at least 5 percent.  Further, there is no indication that the Veteran was prescribed anything more than topical therapy.  Therefore, a higher rating under Code 7806 is not warranted.  38 C.F.R. § 4.118.

Code 7806 also provides that, alternatively, the disorder may be rated as disfigurement of the head, face, or neck under Codes 7800-7805.  However, there is no evidence that the Veteran's PFB has resulted in any disfigurement or scarring of the head, face, or neck.  Notably, on October 2013 VA examination, the examiner specifically found that his skin condition did not cause scarring or disfigurement of the head, face, or neck.

Accordingly, the criteria for a compensable rating for PFB are neither met nor approximated, and a compensable rating is not warranted.  The claim for increase must be denied.

The Board has considered whether referral of this matter for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the PFB that is not encompassed by the schedular criteria.  The Veteran's complaints of shaving bumps are encompassed by the criteria for the 0 percent rating now assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.  Notably, such factors as marked interference with employment or hospitalizations for PFB are not alleged.

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected PFB.  On October 2013 VA examination, the examiner indicated that his PFB did not impact his ability to work.  Consequently, the matter of entitlement to a TDIU rating is not raised by the record.  See Shinseki, 22 Vet. App. at 447.  


Esophagitis

The Veteran's service-connected esophagitis has been rated as 10 percent disabling under Code 7346.  Under this Code, a (maximum) 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; with two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

On August 2004 pre-deployment health assessment, the Veteran reported "very good" health and no medical problems.  On November 2005 post-deployment health assessment, the Veteran reported being in "excellent" health.

In February 2014, the assessment was GERD.

On March 2014 VA esophageal conditions examination, esophagitis of the lower aspect of the esophagus was diagnosed.  The Veteran reported having mild heartburn symptoms for approximately four years, which have been worsening.  He also reported a "burning, scratchy" feeling in his esophagus area 2 times per week, with nausea sometimes upon waking.  He noted no aggravating factors that bring on the symptoms.  The Veteran also reported drinking 6 beers on a nightly basis, but denied that his alcohol consumption has any effect on his esophagitis/reflux symptoms.

In March 2014, the Veteran underwent an esophagogastroduodenoscopy which showed reflux disease.  The examiner noted that the Veteran takes continuous medication for his esophagitis and has recurrent symptoms of pyrosis, reflux, regurgitation, and nausea.  He did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  He also had no scars or other pertinent physical findings.

In April 2014, the Veteran reported GERD intermittently getting worse.

After a careful review off the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's esophagitis.  The evidence does not show or approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this regard, the Board notes that on March 2014 VA examination, the examiner found symptoms of pyrosis and regurgitation, but did not find dysphagia, or that such symptoms were accompanied by substernal, arm, or shoulder pain.  The examiner also did not find that the Veteran's esophagitis was productive of considerable impairment of health.  Significantly, the Veteran himself reported having mild heartburn symptoms, and although he stated that such symptoms had been worsening, he described the worsening symptoms as a burning/scratchy feeling in his esophagus and occasional nausea.  Such symptoms do not suggest or approximate considerable impairment of health.

Further, while the Veteran has reported experiencing some of the symptoms listed under Code 7346 for the next higher 30 percent rating, a 30 percent rating is not warranted unless all the criteria for a 30 percent rating under Code 7346 are met (criteria for a 30 percent rating under Code 7346 are stated in the conjunctive and must all be met to warrant such rating).  He did not report having substernal or arm or shoulder pain, or dysphagia.  Accordingly, as all of the criteria for a 30 percent rating are not met, a rating in excess of 10 percent under Code 7346 is not warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the esophagitis that is not encompassed by the schedular criteria.  While the Veteran has additionally complained of nausea, the effects of such symptom are encompassed by the criteria for the 10 percent rating now assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.  Notably, such factors as marked interference with employment or hospitalizations for esophagitis are not alleged.

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected esophagitis.  On March 2014 VA examination, the examiner indicated that his esophageal condition did not impact his ability to work.  Consequently, the matter of entitlement to a TDIU rating is not raised by the record.  See Shinseki, 22 Vet. App. at 447.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for erectile dysfunction is denied.

Service connection for bilateral pes planus is denied.

A compensable rating for headache disorder is denied.

A compensable rating for PFB is denied.

A rating in excess of 10 percent for esophagitis is denied.


REMAND


The Veteran alleges that he has tinnitus due to combat noise or alternatively, due to his PTSD and the medications used to treat his PTSD.  Service personnel records show that the Veteran was awarded the Combat Action Badge and he is thus presumed to have been exposed to acoustic trauma in service.  On March 2014 VA audiological examination, the examiner opined that the Veteran's tinnitus was less likely than not due to service because the Veteran was unable to correlate onset to a particular event in service and there was no evidence of tinnitus in his STRs.  The examiner also noted that the Veteran denied ringing in his ears on his November 2005 post deployment health assessment.  This opinion is inadequate for rating purposes.  First, the examiner does not appear to consider that the Veteran was exposed to acoustic trauma in service.  Second, the examiner did not offer an opinion as to whether his tinnitus was caused or aggravated by his service-connected PTSD.  Accordingly, a remand to secure a supplemental medical opinion in this matter is necessary. 

He also alleges that he developed bumps on the bottom of his feet due to his Gulf War service.  A February 2014 treatment record notes spots on the bottom of his feet.  Service personnel records show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Accordingly, an opinion is warranted as to whether his current symptoms are indicia of an undiagnosed illness manifested by bumps on the bottom of his feet, (or are otherwise related to his service).  See 38 C.F.R. § 3.317(b)(5).    

The Veteran additionally contends that he has eczema due to his Gulf War service.  On March 2014 VA examination, the examiner opined that his dermatitis was not related to Gulf War service and it is not due to an unknown cause.  The examiner stated that his dermatitis is unrelated to his 2004-2005 service because it did not occur until at least 3 years after.  The Board finds this rationale inadequate because the examiner did not consider all of the Veteran's active duty service, including his service from May 1993 to February 1994 which service treatement records show an assessment of dermatitis in September 1993.  Accordingly, a supplemental medical opinion is warranted.

Regarding IBS and hypertension, November 2014 and October 2013 rating decisions denied the Veteran service connection for IBS and hypertension, respectively.  Correspondence from the Veteran received in November 2014 (IBS) and December 2013 (hypertension) expresses disagreement with the denials and is reasonably interpreted as (timely) notices of disagreement with the November 2014 and October 2013 rating decisions.  The AOJ has not issued a statement of the case (SOC) in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

With regard to the rating for PTSD, the Board notes that in April 2014, the Veteran's wife submitted a statement suggesting that his PTSD may have worsened.  Additionally, treatment records show that the Veteran was hospitalized due to his PTSD in August 2014.  He was last afforded a VA examination in January 2013.  In light of the allegation of worsening, a contemporaneous examination to assess the severity of this disability is warranted.

Further, as the matter of entitlement to a TDIU rating may be impacted by the development ordered in connection with the PTSD issue, the Board finds that a decision on this matter must be deferred pending completion of the development sought with respect to the Veteran's claim for an increased rating for PTSD and readjudication of that claim.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

3.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed tinnitus.  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

(a)  Is it at least as likely as not (a 50% probability or greater) that the Veteran's tinnitus is related to service, to include exposure to acoustic trauma therein.

The opinion-provider is advised that the Veteran was exposed to acoustic trauma in service.

(b)  If it is determined that the tinnitus is unrelated to service, is it at least as likely as not (a 50% probability or greater) that it is caused or aggravated by his service-connected PTSD (to include the medications used to treat his PTSD)?

(c)  If the opinion is that the tinnitus was not incurred in/caused by service or caused by service-connected PTSD but was aggravated by the PTSD, the examiner should specify, to the extent possible, the degree of tinnitus that is due to such aggravation (i.e., identify the baseline level of severity of the tinnitus before the aggravation occurred, and the level of severity of the tinnitus after aggravation was completed).

The rationale for all opinions should be thoroughly explained.

4.  Arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any disability manifested by bumps and/or spots on the bottom of the feet and any eczema/dermatitis disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Indicate whether the Veteran has a chronic disability(ies) manifested by bumps/spots on the bottom of his feet.

(b)  As to any such disability found, opine whether it is due to a known clinical diagnosis, or is a manifestation of an undiagnosed illness.

(c)  If it is due to a known clinical diagnosis, indicate:

i.	Whether it is at least as likely as not (a 50% probability or greater) that such is related to the Veteran's military service; and
ii.	Whether it is a manifestation of a medically unexplained chronic multisymptom illness (a diagnosed illness with conclusive pathophysiology or etiology).  It is noted that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

(d)  Is it at least as likely as not (a 50% probability or greater) that the Veteran's eczema/dermatitis is related to service (to include all periods of active duty service)?

The examiner must explain the rationale for all opinions, to include discussion of the September 1993 record noting treatment for dermatitis in service.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's PTSD and specifically, whether the Veteran's PTSD precludes substantially gainful employment.

A complete rationale should be provided.

6.  Then review the record and readjudicate the claims on appeal, to include consideration of TDIU.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

7.  Arrange for all development necessary, adjudicate the matters of service connection for IBS and hypertension and advise the Veteran and his representative of the decisions.  Then issue an appropriate SOC addressing the claims.  The Veteran and his representative should be advised of the time afforded for perfecting his appeal, and given opportunity to do so.  If this occurs, the matters should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


